Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 18 February 2021. Claims 1-3, 5-7, 10, 12-16, and 20 were amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
acquiring a spatial and temporal trajectory of each member of a population of interest by analyzing images captured by a plurality of cameras situated throughout the health care facility and by tracking locations of locating tags worn by at least some members of the population; 
acquiring a spatial and temporal trajectory of one or more objects of interest by analyzing the images captured by the plurality of cameras and by tracking locations of locating tags affixed to at least some of the objects of interest; 
identifying a communicable condition associated with at least a first member of the population,
subsequent to the identifying the communicable condition associated with at least the first member of the population, assessing possible transfer of the communicable condition to one or more other members of the population, the assessment being based, at least in part, on the acquired spatial and temporal trajectories.
Therefore, the claim as a whole is directed to “contact tracing”, method of organizing human activity. “Contact tracing” is considered to be a method of organizing human activity it involves managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Claim 1 recites high level instructions for analyzing images and location data in order to track the interaction between people (and/or objects) for the purpose of mapping the spread of a communicable condition (i.e. an infectious disease).
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
the use of a processor to analyze the images and location data from the locating tags; and
wherein identifying the communicable condition involves a software analysis of the images captured by at least one camera of the plurality of cameras to determine that the first member exhibits evidence of the communicable condition.
The recitation of a general processor and software to analyze the images and location data amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recitation of a general processor and software to analyze the images and location data amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). There are no meaningful limitations in the claim that transform the abstract idea into a patent-eligible application, such that the claim does not amount to significantly more than the abstract idea itself. Accordingly, claim 1 is ineligible.

Dependent claims 2-13 merely further limit the abstract idea and are thereby considered to be ineligible.

Claims 14-20 are parallel in nature to claims 1-13. Accordingly claims 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (U.S. 2014/0167917) in view of Parthasarathy (U.S. 2017/0209102).
Regarding claim 1, Wallace discloses a method of responding to the presence of a communicable condition in a health care facility, the method comprising:
acquiring a spatial and temporal trajectory of each member of a population of interest by analyzing with a processor (See Wallace [0029] the system can track the interaction between an entity and an infected person. [0030] the system can monitor location and movement of persons.) … by tracking locations of locating tags worn by at least some members of the population (See Wallace [0030] the system can use RFID (i.e. “tags worn ;
acquiring a spatial and temporal trajectory of one or more objects of interest by analyzing with the processor (See Wallace [0029] pathogenic properties of a piece of equipment or location. [0030] the system can monitor location and movement of assets (e.g. hospital equipment).) by tracking locations of locating tags affixed to at least some of the objects of interest (See Wallace [0030] the system can use RFID (i.e. “tags worn by” the population), in clinical environments to allow time, location and movement monitoring (i.e. “spatial and temporal trajectory”) of various entities and locations. “This may facilitate location and movement monitoring of Entities, such as, for example a person or an asset.” These assets meet the broadest reasonable interpretation of an “object of interest.”);
identifying a communicable condition associated with at least a first member of the population (See Wallace [0031] data used in the assessment can include whether an entity has tested positive for a condition.); and
subsequent to the identifying the communicable condition associated with at least the first member of the population, assessing possible transfer of the communicable condition to one or more other members of the population (See Wallace [0031] intersections between entities or locations. [0032] data includes intersection of infected entities with non-infected entities or non-infected entities with “hot zones.”), the assessment being based, at least in part, on the acquired spatial/temporal trajectories .
Wallace does not disclose:
acquiring a spatial and temporal trajectory of each member of a population of interest by analyzing with a processor, images captured by a plurality of cameras situated throughout the health care facility;
acquiring a spatial and temporal trajectory of one or more objects of interest by analyzing with the processor, the images captured by the plurality of cameras; and
wherein identifying the communicable condition involves a software analysis of the images captured by at least one camera of the plurality of cameras to determine that the first member exhibits evidence of the communicable condition.
Parthasarathy teaches:
acquiring a spatial and temporal trajectory of each member of a population of interest by analyzing with a processor, images captured by a plurality of cameras situated throughout the health care facility (See Parthasarathy [0016] inputs to the system can include images from cameras. [0018] inputs can be image data such as photographs. [0019] system uses information from digital technologies (e.g. images) pertaining to location and potential contacts of potentially infected individuals. [0023] analytics module collects information from inputs in order to track interactions and assess risks of potentially infected individuals.);
acquiring a spatial and temporal trajectory of one or more objects of interest by analyzing with the processor, the images captured by the plurality of cameras (See ; and
wherein identifying the communicable condition involves a software analysis of the images captured by at least one camera of the plurality of cameras to determine that the first member exhibits evidence of the communicable condition (See Parthasarathy [0016] inputs to the system can include images from cameras. [0018] inputs can be image data such as photographs. [0030] the system yields an assessment of “potential individuals who have contracted an infection during a deleterious event.” Therefore, the system uses the images as input to determine if the is evidence that an individual contracted an infection.).
The system of Parthasarathy is applicable to the disclosure of Wallace as they both share characteristics and capabilities, namely, they are directed to tracing communicable disease through a population. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace to include image analysis as taught by Parthasarathy. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wallace in order to gain insight into activities performed by individuals and separately assess the risk of further transmission (See Parthasarathy [0019]).

Regarding claim 2, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, wherein:
at least a portion of at least one of the acquired spatial and temporal trajectories is stored and is recallable for later use (See Wallace [0031] entity movement and intersection data may be recorded.).

Regarding claim 3, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, wherein:
the assessment is based, at least in part, on an interaction or interactions along the spatial and temporal trajectories (See Wallace [0035] the system may use the entity tracking data and spatial intersections to as part of the risk calculation. [0026] “intersections” is define as contact or physical proximity between entities that may be direct, indirect, fluid, or airborne.), each interaction being between:
A) the first member of the population and a second member of the population (See Wallace [0035] the system may use the entity tracking data and spatial intersections to as part of the risk calculation. [0025] “entity” is defined as patient, staff, community member, student, visitor or other person. Therefore, an intersection between two entities includes the intersection between a first and second member of a population.), or
B) a member of the population and the object (See Wallace [0035] the system may use the entity tracking data and spatial intersections to as part of the risk calculation. [0025] .

Regarding claim 4, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, wherein:
the assessment includes a prospective component (See Wallace [0032] The output of the analysis includes projected spread of infection. A projected spread looks to the future, and therefore meets the broadest reasonable interpretation of a “prospective component.”) and a retrospective component (See Wallace [0031] the risk calculation (i.e. “assessment”) can include historical movement data. The use of historical data is retrospective in nature, and therefore meets the broadest reasonable interpretation of this claim.).

Regarding claim 5, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, wherein:
identifying the communicable condition associated with at least the first member of the population associates the communicable condition with the first member of the population and with a second member of the population (See Wallace [0031] data used in the assessment can include whether an entity has tested positive for a condition. [0032] the system can map the intersection of infected entities (plural) with non-.

Regarding claim 6, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, wherein:
identifying the communicable condition associated with at least the first member of the population associates a first communicable condition with the first member and associates a second communicable condition with a second member (See Wallace [0060] the system can associate particular entities with a variety of infections. This paragraph (and corresponding Fig.3) uses hospital assets as an example. But recall that paragraph [0026] defines “entity” as patient, staff, community member, student, visitor or other person, as well as assets. In Fig. 3 it shows the risk of two different diseases associated with one entity (in this example, the asset of blood pressure cuffs). Based on this information, Wallace does disclose a system where a risk of two different diseases can be associated with on person.).

Regarding claim 7, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, wherein:
identifying the communicable condition associated with at least the first member of the population associates a first condition and a second condition with the first member of the population (See Wallace [0060] the system can associate particular entities with a variety of infections. This paragraph (and corresponding Fig.3) uses hospital assets as an .

Regarding claim 8, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, wherein the assessment is based on one or more of:
A) quantity and/or duration of one or more direct member to member interactions; B) quantity and/or duration of one or more indirect member to member interactions; C) quantity and/or duration of one or more direct member to object interactions; and D) quantity and/or duration of one or more indirect member to object interactions (See Wallace [0131] the system can track the movement and locations of entities (which include people and objects according to [0025]). The system can interpret this data to determine time or duration of the intersection of entities. Further, the definition of “intersection” in [0026] includes direct and indirect contact between entities.).

Regarding claim 9, Wallace in view of Parthasarathy discloses the method of claim 8 as discussed above. Wallace further discloses a method, wherein:
each indirect interaction is mediated by at least one mediator, and wherein the at least one mediator is: A) one or more linking members; and B) one or more linking objects (See Wallace [0062] the processing of the data can include several logic flows. [0063] one logic flow can include going from patient to patient looking from primary and .

Regarding claim 10, Wallace in view of Parthasarathy discloses the method of claim 9 as discussed above. Wallace further discloses a method, wherein:
the at least one mediator links the first member to a second member, the linking member, first member and second member define a chain having a chain length, and the assessment takes into account the chain length (See Wallace [0062] the processing of the data can include several logic flows. [0063] one logic flow can include going from patient to patient looking from primary and secondary exposure candidates. This includes primary exposure patients and equipment. The logic flow goes from one patient to another until there is no longer evidence of infection. Fig. 5 shows a chain of testing that goes through multiple people. Therefore, the logic flow considers the length of the chain).

Regarding claim 11, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, wherein:
the assessment accounts for a sanitizing event (See Wallace [0093] and [0094] the system can track handwashing events and include that in the risk calculation. [0139] the .

Regarding claim 12, Wallace in view of Parthasarathy discloses the method of claim 11 as discussed above. Wallace further discloses a method, wherein the sanitizing event comprises:
A) a cleansing procedure carried out by a member of the population on himself or herself (See Wallace [0093] and [0094] the system can track handwashing events and include that in the risk calculation.), and/or
B) sanitizing of an object in the health care facility (See Wallace [0060] cleanliness of an asset can be used in the risk calculation.[0062] the logic flows of the risk calculation can include cleaning activities (cleaning equipment associated with infected persons) to diminish potential infection.).

Regarding claim 13, Wallace in view of Parthasarathy discloses the method of claim 1 as discussed above. Wallace further discloses a method, comprising at least one of:
A) taking an action to mitigate further propagation of the communicable condition (See Wallace [0057] users can utilize the reports of the system to determine means and methods of improving the quality of performance and operational response within a geographical area. Seeking to improve performance and response meets the broadest reasonable interpretation of “mitigate further propagation of the condition.”);
B) informing interested individuals of at least the presence of the communicable condition (See Wallace [0047] and [0048] the system can send visual representation of the infection data (or a report) to a user. [0055] the system can output its analyses by sending them to users.);
C) taking an action to mitigate the severity of the communicable condition to the members of the population who the assessment step has identified as having acquired the communicable condition or being at risk of acquiring the condition (See Wallace [0061] the system can calculate the risk to particular entities in order to mitigate their infection.);
D) reporting the presence of the communicable condition and its extent of propagation (See Wallace [0047] and [0048] the system can send visual representation of the infection data (or a report) to a user. This potentially includes a map of the hospital with indications of hotspots for infection. The mapping of hotspots meets the broadest reasonable interpretation of “its extent of propagation.” [0055] the system can output its analyses by sending them to users.);
E) establishing a prioritization for remediation (See Wallace [0035] the output of the system can be used to “effectively prioritize infection control practices” (i.e. remediation).).

Regarding claim 14
a processor; and machine readable instructions (See Wallace [0011] the system includes using a computer to perform the method disclosed. A computer contains a processor and machine readable instructions.) which, when executed by the processor result in:
acquisition of a spatial and temporal trajectory of each member of a population of interest by analyzing with a processor (See Wallace [0029] the system can track the interaction between an entity and an infected person. [0030] the system can monitor location and movement of persons.) by tracking locations of locating tags worn by at least some members of the population (See Wallace [0030] the system can use RFID (i.e. “tags worn by” the population), in clinical environments to allow time, location and movement monitoring (i.e. “spatial and temporal trajectory”) of various entities and locations for the purpose of infection or disease surveillance, mapping and infection control.);
acquisition of a spatial and temporal trajectory of zero or more objects of interest by analyzing with the processor (See Wallace [0029] pathogenic properties of a piece of equipment or location. [0030] the system can monitor location and movement of assets (e.g. hospital equipment).) by tracking locations of locating tags affixed to at least some of the objects of interest (See Wallace [0030] the system can use RFID (i.e. “tags worn by” the population), in clinical environments to allow time, location and movement monitoring (i.e. “spatial and temporal trajectory”) of various entities and locations. “This may facilitate location and movement monitoring of Entities, such as, for example a person or an asset.” These assets meet the broadest reasonable interpretation of an “object of interest.”);
identification of a communicable condition associated with at least a first member of the population (See Wallace [0031] data used in the assessment can include whether an entity has tested positive for a condition.); and
subsequent to the identification of the communicable condition associated with at least the first member of the population, assessment of possible transfer of the communicable condition to one or more other members of the population (See Wallace [0031] intersections between entities or locations. [0032] data includes intersection of infected entities with non-infected entities or non-infected entities with “hot zones.”), the assessment being based, at least in part, on the acquired spatial/temporal trajectories (See Wallace [0034] system may calculate risk of exposure to infection diseases. [0035] the system may use the entity tracking data to as part of the risk calculation.).
Wallace does not disclose:
acquisition of a spatial and temporal trajectory of each member of a population of interest by analyzing with a processor, images captured by a plurality of cameras situated throughout the health care facility;
acquisition of a spatial and temporal trajectory of zero or more objects of interest by analyzing with the processor, the images captured by the plurality of cameras; and
wherein the identification of the communicable condition involves a software analysis of the images captured by at least one camera of the plurality of cameras to determine that the first member exhibits evidence of the communicable condition.
Parthasarathy teaches:
acquisition of a spatial and temporal trajectory of each member of a population of interest by analyzing with a processor, images captured by a plurality of cameras situated throughout the health care facility (See Parthasarathy [0016] inputs to the system can include images from cameras. [0018] inputs can be image data such as photographs. [0019] system uses information from digital technologies (e.g. images) pertaining to location and potential contacts of potentially infected individuals. [0023] analytics module collects information from inputs in order to track interactions and assess risks of potentially infected individuals.);
acquisition of a spatial and temporal trajectory of zero or more objects of interest by analyzing with the processor, the images captured by the plurality of cameras (See Parthasarathy [0016] inputs to the system can include images from cameras. [0018] inputs can be image data such as photographs. [0019] system uses information from digital technologies (e.g. images) pertaining to location and potential contacts of potentially infected individuals. [0023] analytics module collects information from inputs in order to track interactions and assess risks of potentially infected individuals.); and
wherein the identification of the communicable condition involves a software analysis of the images captured by at least one camera of the plurality of cameras to determine that the first member exhibits evidence of the communicable condition (See Parthasarathy [0016] inputs to the system can include images from cameras. [0018] inputs can be image data such as photographs. [0030] the system yields an assessment of “potential individuals who have contracted an infection during a deleterious event.” .
The system of Parthasarathy is applicable to the disclosure of Wallace as they both share characteristics and capabilities, namely, they are directed to tracing communicable disease through a population. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace to include image analysis as taught by Parthasarathy. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wallace in order to gain insight into activities performed by individuals and separately assess the risk of further transmission (See Parthasarathy [0019]).

Regarding claim 15, Wallace in view of Parthasarathy discloses the apparatus of claim 14 as discussed above. Wallace further discloses a method, wherein the machine readable instructions, when executed by the processor, cause:
at least a portion of at least one of the acquired spatial and temporal trajectories to be stored and to be recallable for later use (See Wallace [0031] entity movement and intersection data may be recorded.).

Regarding claim 16
the assessment to be based, at least in part, on an interaction or interactions along the spatial and temporal trajectories (See Wallace [0035] the system may use the entity tracking data and spatial intersections to as part of the risk calculation. [0026] “intersections” is define as contact or physical proximity between entities that may be direct, indirect, fluid, or airborne.), each interaction being between:
A) the first member of the population and a second member of the population (See Wallace [0035] the system may use the entity tracking data and spatial intersections to as part of the risk calculation. [0026] “entity” is defined as patient, staff, community member, student, visitor or other person. Therefore, an intersection between two entities includes the intersection between a first and second member of a population.), or
B) a member of the population and the object (See Wallace [0035] the system may use the entity tracking data and spatial intersections to as part of the risk calculation. [0026] “entity” is defined to also include assets, with hospital equipment as an example. “Asset” meets the broadest reasonable interpretation of “object.” Therefore, an intersection between two entities includes the intersection between a person and an asset (i.e. object).).

Regarding claim 17
a prospective component (See Wallace [0032] The output of the analysis includes projected spread of infection. A projected spread looks to the future, and therefore meets the broadest reasonable interpretation of a “prospective component.”) and a retrospective component in the assessment (See Wallace [0031] the risk calculation (i.e. “assessment”) can include historical movement data. The use of historical data is retrospective in nature, and therefore meets the broadest reasonable interpretation of this claim.).

Regarding claim 18, Wallace in view of Parthasarathy discloses the apparatus of claim 14 as discussed above. Wallace further discloses a method, wherein the machine readable instructions, when executed by the processor, cause the assessment to be based on one or more of:
A) quantity and/or duration of one or more direct member to member interactions; B) quantity and/or duration of one or more indirect member to member interactions; C) quantity and/or duration of one or more direct member to object interactions; and D) quantity and/or duration of one or more indirect member to object interactions (See Wallace [0131] the system can track the movement and locations of entities (which include people and objects according to [0025]). The system can interpret this data to determine time or duration of the intersection of entities. Further, the definition of “intersection” in [0026] includes direct and indirect contact between entities.).

Regarding claim 19, Wallace in view of Parthasarathy discloses the apparatus of claim 14 as discussed above. Wallace further discloses a method, wherein the machine readable instructions, when executed by the processor:
account for a sanitizing event when making the assessment (See Wallace [0093] and [0094] the system can track handwashing events and include that in the risk calculation. [0139] the system can recognize when a sanitizing event does not occur when it should have occurred. This information can be used to calculate the risk.).

Regarding claim 20, Wallace in view of Parthasarathy discloses the apparatus of claim 14 as discussed above. Wallace further discloses a method, wherein the machine readable instructions, when executed by the processor, result in at least one of:
A) taking an action to mitigate further propagation of the communicable condition (See Wallace [0057] users can utilize the reports of the system to determine means and methods of improving the quality of performance and operational response within a geographical area. Seeking to improve performance and response meets the broadest reasonable interpretation of “mitigate further propagation of the condition.”);
B) informing interested individuals of at least the presence of the communicable condition (See Wallace [0047] and [0048] the system can send visual representation of the infection data (or a report) to a user. [0055] the system can output its analyses by sending them to users.);
C) taking an action to mitigate the severity of the condition to the members of the population who the assessment step has identified as having acquired the communicable condition or being at risk of acquiring the communicable condition (See Wallace [0061] the system can calculate the risk to particular entities in order to mitigate their infection.);
D) reporting the presence of the communicable condition and its extent of propagation (See Wallace [0047] and [0048] the system can send visual representation of the infection data (or a report) to a user. This potentially includes a map of the hospital with indications of hotspots for infection. The mapping of hotspots meets the broadest reasonable interpretation of “its extent of propagation.” [0055] the system can output its analyses by sending them to users.); and
E) establishing a prioritization for remediation (See Wallace [0035] the output of the system can be used to “effectively prioritize infection control practices” (i.e. remediation).).

Response to Arguments
Applicant's arguments filed 18 February 2021, concerning the 35 U.S.C. 101 rejection of claims 1-20, have been fully considered but they are not persuasive. Applicant argues that now that the claims recite the use of cameras in the healthcare facility (as part of the amended claims) amounts to significantly more than the abstract idea. However, the recitation of a general processor and software to analyze the images and location data amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This does not amount to significantly more than the abstract idea (see MPEP 2106.05(f)). There are no meaningful limitations in the claim that transform the abstract idea into a patent-eligible application, such that the claim does not amount to significantly more than the abstract idea itself. Therefore, the claims are directed towards ineligible subject matter.
Applicant’s arguments filed 18 February 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parthasarathy (U.S. 2017/0209102).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626